DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
2. The Amendment filed on August 12, 2022 has been entered. Claims 1 and 10 have been amended. Claim 21 have been newly added. Claims 9 and 18-20 have been cancelled. Thus, claims 1-8, 10-17, and 21 are pending and rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-8, 10-17, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-8, 10-17, and 21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–9) and a machine (claims 10–9), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion by: 
receiving a declined transaction notification signal about an identification of an authentication credential of a payment card associated with a user as incorrect, the authentication credential provided by the user for initiating a transaction;
verifying that the user has opted for a dual authentication service, wherein the dual authentication service comprises facilitating re-authentication of a declined transaction via an application;
upon verifying that the user has opted for the dual authentication service, sending a user approval notification signal to an application of a user device, the user approval notification signal being sent for seeking a user approval of providing an incorrect authentication credential;
receiving via a selection of an approve input in the application the user approval of providing the incorrect authentication credential;
requesting the user to provide a re-authentication credential via the application; 
receiving the re-authentication credential via the application; and
electronically facilitating a completion of the declined transaction based at least on verification of the re-authentication credential.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “server system,” “network,” “user interface,” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0006] of the specification). Independent claims 10 and 21 are nearly identical to independent claim 1 so the same analysis applies to these two claims.
Independent claim 10 also includes several additional elements such as “memory,” “communication interface,” and “processor,” all of which, are being used to implement the abstract idea noted in claim 1. 
Dependent claims 2–8 and 11–17 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 11 recite nearly identical limitations that further define the abstract idea noted in claim 1 of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion as they describe implementing an extension of a pre-determined time period to perform the re-authentication of the transaction by the user. This is adding additional detail to the abstract idea of conducting a re-authentication by extending the amount of time a user has to re-authenticate a transaction. 
Dependent claims 3 and 12 recite nearly identical limitations that further define the abstract idea noted in claim 1 of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion as they describe what is specifically the server system that carries out the processes (“a payment server”) as well as the issuer server that is performing the authentication and sending the declined notification signal. Both of these are additional elements (“server”) that are being using to implement the abstract idea. They belong to various entities in this process.
Dependent claims 4 and 13 recite nearly identical limitations that further define the abstract idea noted in claim 1 of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion as they describe what specifically is used to send and receive the authentication credential from the authentication process (“an acquirer server”) and then how this is sent to the issuer server to generate the declined transaction notification. Both of these are additional elements (“server”) that are being using to implement the abstract idea. They belong to various entities in this process.
Dependent claims 5 and 14 recite nearly identical limitations that further define the abstract idea noted in claim 1 of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion as they describe specifically what type of transaction this process carries out (a financial one or non-financial one). The financial transaction would be an “e-commerce transaction.”
Dependent claims 6 and 15 recite nearly identical limitations that further define the abstract idea noted in claim 1 of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion as they describe providing user denial of providing incorrect authentication and then reporting this as a fraudulent transaction and then not carrying out the transaction. This adds additional detail to the abstract idea noted in claim 1 in that it provides the scenario of what happens if the user denies providing an incorrect transaction which would be ending the transaction process entirely. 
Dependent claims 7 and 16 recite nearly identical limitations that further define the abstract idea noted in claim 1 of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion as they describe specifically what the authentication credential is that the user inputs for verification of a transaction. This could be Personal Identification Number (PIN), a Mobile Personal Identification Number (MPIN), a password, a biometric information, a One-Time Password (OTP), or a user location. This adds additional detail to the abstract idea noted in claim 1 as it describes what kind of authentication can be performed by the user. 
Dependent claims 8 and 17 recite nearly identical limitations that further define the abstract idea noted in claim 1 of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion as they describe specifically what the re-authentication credential is that the user inputs for verification of a transaction. This could one of a particular PIN, a particular MPIN, a particular password, the biometric information, a particular OTP, and the user location. This adds additional detail to the abstract idea noted in claim 1 as it describes what kind of authentication can be performed by the user. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5. Applicant’s arguments filed on August 12, 2022 have been fully considered.  
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The Applicant first argues that the “Subject Application explains how the claimed methods and systems provide a technical improvement over prior systems such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." (See Applicant’s Arguments, p. 10). However, the claims recite the abstract idea of receiving a declined transaction notification and based on user approval, re-authenticating a transaction for completion. This recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions. The mere instance of re-authenticating a transaction for completion is not a technological improvement. It is just repeating an authentication method again based on a negative output. 
Applicant also argues that “the claims should be found patent eligible as a practical application under Step 2A, Prong 2 of the Revised Alice test.” (See Applicant’s Arguments, p. 11). Although the claims here do include relating to a user selection of approval of providing an incorrect authentication, the inclusion of this limitation on its own does not integrate the abstract idea into a practical application.
Hence, for these reasons and those cited above, the previously cited rejection under 35 U.S.C. §101 is maintained. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Mancini (U.S. Pat. No. 10,853,786) teaches a systems, methods, and non-transitory computer-readable storage media for allowing for payment transactions with a client device and using a separate mobile device and requiring multiple-step authentication of the user in order to carry out the transaction.  



Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696